Case 1:18-mc-00002-WS-MU Document 25 Filed 05/03/21 Page 1 of 4                  PageID #: 198




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 ARNOLD MCELROY,                                )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             ) MISC. ACTION 18-0002-WS-MU
                                                )
 JEWELL SUMRALL,                                )
                                                )
        Defendant.                              )

                                            ORDER
        This matter is before the Court on the plaintiff’s motion for enforcement of
 judgment by means of a charging order. (Doc. 18). The defendant has filed a response
 and the plaintiff a reply, (Docs. 20, 24), and the motion is ripe for resolution. After
 careful consideration, the Court concludes the motion is due to be denied.


                                      BACKGROUND
        The plaintiff obtained in the Eastern District of Pennsylvania a judgment against
 the defendant and others in excess of $3 million, which judgment has been properly
 registered in this District. (Doc. 1). The plaintiff now seeks a charging order against the
 defendant’s membership interest in Diamond Scaffold Services, L.L.C. (“Diamond”).
 Diamond was formed under the laws of Louisiana, (Doc. 14), and it remains a Louisiana
 LLC. (Doc. 15 at 2; Doc. 18 at 9). Diamond’s principal place of business is in Baldwin
 County, (id.), the defendant’s county of residence. (Id. at 7).


                                       DISCUSSION
        The plaintiff seeks a charging order pursuant to Alabama Code § 10A-5A-5.03. In
 the alternative, the plaintiff seeks a charging order pursuant to Louisiana Revised Statutes
 12:1331. (Doc. 18 at 3).
Case 1:18-mc-00002-WS-MU Document 25 Filed 05/03/21 Page 2 of 4                                PageID #: 199




 I. Alabama.
         Alabama law permits the issuance of a charging order against the transferable
 interest1 of a judgment debtor in a “limited liability company.” Ala. Code § 10A-5A-
 5.03(a). The parties disagree over whether Diamond is a “limited liability company” for
 purposes of this provision.
         “‘Limited liability company,’ except in the phrase ‘foreign limited liability
 company,’ means an entity formed or existing under this chapter.” Ala. Code § 10A-5A-
 1.02(k). The plaintiff concedes that Diamond was formed under Louisiana law. (Doc. 18
 at 8). The plaintiff contends, however, that Diamond is “existing under” Chapter 5A, on
 the grounds that it is qualified to do business in Alabama, which qualification required it
 to apply for registration. (Id. at 10-11). For several reasons, the Court rejects the
 plaintiff’s argument.
         Most importantly, the comments to Section 10A-5A-1.02 confirm that “‘[l]imited
 liability company’ is defined as domestic only” and that the phrase purposely excludes
 “foreign limited liability companies.” The plaintiff expressly concedes that Diamond “is
 a foreign limited liability company.” (Doc. 18 at 8). Diamond cannot simultaneously be
 both a domestic LLC and a foreign LLC, so the plaintiff’s concession is fatal to its
 position.
         The plaintiff stresses that, under the predecessor to Section 10A-5A-1.02, a limited
 liability company was defined as “[a]n organization that is formed and existing under this
 chapter.” Ala. Code § 10A-5-102(6) (emphasis added) (superseded by statute). The
 plaintiff believes the change from the conjunctive “and” to the disjunctive “or” must
 signal the legislature’s intent to subject foreign limited liability companies to charging
 orders issued under Alabama law. (Doc. 18 at 9-11). As noted, however, the defined
 term “limited liability company” excludes foreign LLC’s and thus limits the range of
 entities subject to charging orders to domestic LLC’s. Whatever the significance of the
 change from “and” to “or,” it does not expose foreign LLC’s to charging orders.

         1
            A “transferable interest” is defined as “a member’s right to receive distributions from a limited
 liability company …”. Ala. Code § 10A-5A-1.02(t).


                                                       2
Case 1:18-mc-00002-WS-MU Document 25 Filed 05/03/21 Page 3 of 4                 PageID #: 200




        Nor is there reason to believe that Diamond is “existing under” Alabama law
 simply because it is qualified to do business here. The plaintiff cites no authority to
 support its position, and it seems clear that the phrase connotes the entity’s dependency
 on the state for its existence. For example, “[a] municipal corporation is but a creature of
 the State, existing under and by virtue of authority and power granted by the State.” Ex
 parte Tulley, 199 So. 3d 812, 821 (Ala. 2015) (internal quotes omitted). As a Louisiana
 LLC, Diamond does not depend on Alabama for its existence but only for permission to
 do business in this state. The commentary’s clear restriction of “limited liability
 company” to “domestic” LLC’s underscores that “existing under” must be given a
 restrictive construction consistent with domestic LLC status.


 II. Louisiana.
        “On application to a court of competent jurisdiction by any judgment creditor of a
 member, the court may charge the membership interest of the member with payment of
 the unsatisfied amount of judgment with interest.” La. Stat. Ann. § 12:1331. The
 plaintiff argues that this is a “court of competent jurisdiction” within the contemplation of
 Section 12:1331. The plaintiff assumes that the phrase means possession of subject
 matter jurisdiction and personal jurisdiction over the defendant, which it says exist here.
 (Doc. 18 at 6-8, 11-12).
        The plaintiff offers no legal or other authority construing the Louisiana statute,
 and the Court declines to conclude, based on the general language from other
 jurisdictions on which the plaintiff relies, that Louisiana considers an Alabama federal
 court to be a “court of competent jurisdiction” to issue a charging order against a
 Louisiana LLC. Moreover, the plaintiff acknowledges that, pursuant to Rule 69(a), “[t]he
 procedure on execution … must accord with the procedure of the state where the court is
 located,” (Doc. 18 at 4), and it has failed to explain how issuance of a charging order
 under a Louisiana statute could constitute execution in accordance with Alabama
 procedure.



                                               3
Case 1:18-mc-00002-WS-MU Document 25 Filed 05/03/21 Page 4 of 4                PageID #: 201




                                     CONCLUSION
       For the reasons set forth above, the plaintiff’s motion for charging order is denied.


       DONE and ORDERED this 3rd day of May, 2021.


                                          s/ WILLIAM H. STEELE
                                          UNITED STATES DISTRICT JUDGE




                                             4
